DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2.	This action is responsive to the following communication:  Amendment filed 10/20/22.  This action is made final.
3.	Claims 1-3, 5-8, 10-13, 15-18, 20 and 31-34 are pending in the case.  Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-8, 10-12 and 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 20150205457) in view of Madison (US 20190149885) in further view of Dziuk (US 20170075468). 
Regarding claim 1, Woo discloses a method of adjusting a playback position of a media asset at a computing device, the method comprising:
receiving the media asset comprising a video and/or audio component (FIG. 31, media asset is displayed to the user and is a video/audio);
outputting the video and/or audio component of the media asset at a first playback position at the computing device (see FIG. 31b wherein the current playback is displayed at the current position);
initiating a seek bar control and, in response to initiating the seek bar control, generating at the computing device (see FIG. 31b wherein a seek bar control as seen at 770 is used to initiate a seek bar control and generate a grid of thumbnails).
Woo does not necessarily disclose detecting a user action for adjusting playback position of the media asset, wherein the detecting the user action comprises determining a first location on the grid corresponding to a first playback position and determining a respective second playback position by determining that the user action has ended at a second location on the grid corresponding to the second playback position and disclose outputting the video and/or audio component of the media asset at the second playback position.
However, Madison discloses wherein at least in FIGS. 6-10 wherein a user can adjust a position of the playback of the asset by changing the position of a first position to a second position and wherein selecting a second position changes the playback position of the media asset. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Woo does not disclose wherein a two dimensional grid for adjusting the playback position of the media asset, wherein the grid comprises a plurality of columns and a plurality of rows and wherein the user action has started at a first location. 
However, Dziuk discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant). 
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 11, Woo discloses a system for adjusting a playback position of a media asset at a computing device, the system comprising:
a communication port; and control circuitry configured to:
receive the media asset comprising a video and/or audio component (FIG. 31, media asset is displayed to the user and is a video/audio);
output the video and/or audio component of the media asset at a first playback position (see FIG. 31b wherein the current playback is displayed at the current position);
initiate a seek bar control and, in response to initiating the seek bar control, generating a grid at the computing device (see FIG. 31b wherein a seek bar control as seen at 770 is used to initiate a seek bar control and generate a grid of thumbnails).
Woo does not necessarily disclose to detect a user action for adjusting the playback position of the media asset, wherein the user action comprises determining a first location on the grid corresponding to the first playback position; determine the second playback position by determining that the user action has ended at a second location on the grid corresponding to the second playback position; and output the video and/or audio component of the media asset at the second playback position.
However, Madison discloses wherein at least in FIGS. 6-10 wherein a user can adjust a position of the playback of the asset by changing the position of a first position to a second position and wherein selecting a second position changes the playback position of the media asset. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Woo does not disclose wherein a two dimensional grid for adjusting the playback position of the media asset, wherein the grid comprises a plurality of columns and a plurality of rows and wherein the user action has started at a first location. 
However, Dziuk discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant). 
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 2, Woo discloses wherein the media asset comprises a plurality of different segments and initiating the seek bar control further comprises displaying at least two seek bar control options, wherein a first seek bar control option comprises a control that enables a user to navigate between the different segments (see FIG. 31, wherein a user can control the media file between different parts of the media stream) and
 wherein a second seek bar control option comprises a control that enables a user to navigate within a segment of the different segments (see FIG. 30 wherein a subset of media is displayed to the user and wherein the user can control the subset of media segments that are prescribed groups at 872 and 873, see also paragraph 0240-0243).
 Regarding claim 12, Woo discloses wherein: the control circuitry configured to receive the media asset is further configured to receive a media asset comprising a plurality of different segments; and the control circuitry configured to initiate the seek bar control is further configured to display at least two seek bar control options, wherein a first seek bar control option comprises a control that enables a user to navigate between the different segments (see FIG. 31, wherein a user can control the media file between different parts of the media stream) and
 wherein a second seek bar control option comprises a control that enables a user to navigate within a segment of the different segments (see FIG. 30 wherein a subset of media is displayed to the user and wherein the user can control the subset of media segments that are prescribed groups at 872 and 873, see also paragraph 0240-0243).
Regarding claim 5, Woo discloses wherein the step of initiating the seek bar control comprises any one of: selecting a seek icon (at least FIG. 31 wherein a user can initiate a seek bar by selecting the seek icon/button at 770); selecting a seek bar; pressing one or more seek buttons on the computing device; detecting user input at a predetermined location; and/or detecting a gesture at a close proximity to the display.
 Regarding claim 15, Woo discloses wherein the control circuitry configured to initiate the seek bar control further comprises control circuitry to receive any one of. a selection of a seek icon (at least FIG. 31 wherein a user can initiate a seek bar by selecting the seek icon/button at 770); a selection of a seek bar; a press of one or more seek buttons on the computing device; detection of user input at a predetermined location; and/or detection of a gesture at a close proximity to the display.
Regarding claim 6, Woo discloses wherein the user action comprises a dragging and/or a flicking action on the grid from the first location to the second location (if a preset touch gesture is input to a screen having the first thumbnail list displayed thereon, the controller 180 can recognize the input touch gesture as a display command for displaying the second thumbnail list. For instance, the preset touch gesture may include a pinch-in/out touch gesture input to the first thumbnail list displayed screen. In another instance, the preset touch gesture may include a drag touch gesture input to the first thumbnail list displayed screen by being dragged in a specific direction or a flick touch gesture input to the first thumbnail list displayed screen by being flicked in a specific direction, paragraph 0162).
 Regarding claim 16, Woo discloses wherein the control circuitry configured to detect a user action is further configured to detect a user action comprising a dragging and/or a flicking action on the grid from the first location to the second location (if a preset touch gesture is input to a screen having the first thumbnail list displayed thereon, the controller 180 can recognize the input touch gesture as a display command for displaying the second thumbnail list. For instance, the preset touch gesture may include a pinch-in/out touch gesture input to the first thumbnail list displayed screen. In another instance, the preset touch gesture may include a drag touch gesture input to the first thumbnail list displayed screen by being dragged in a specific direction or a flick touch gesture input to the first thumbnail list displayed screen by being flicked in a specific direction, paragraph 0162).
Regarding claim 7, Woo does not necessarily disclose wherein the second playback position is determined based on a displacement of the second location with respect to the first location on the grid.
However, Madison discloses wherein at least in FIGS. 6-10 wherein a user can adjust a position of the playback of the asset by changing the position of a first position to a second position and wherein selecting a second position changes the playback position of the media asset. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
 Regarding claim 17, Woo does not necessarily disclose wherein the control circuitry configured to determine the second playback position is further configured to determine the second playback position based on a displacement of the second location with respect to the first location on the grid.
However, Madison discloses wherein at least in FIGS. 6-10 wherein a user can adjust a position of the playback of the asset by changing the position of a first position to a second position and wherein selecting a second position changes the playback position of the media asset. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 8, Woo does not necessarily disclose wherein a plurality of predetermined locations for the second location are pre-set on the grid, each of the plurality of predetermined locations corresponding to a plurality of predetermined playback positions.
However, Madison discloses wherein at least in FIGS. 1-4 wherein a plurality of the thumbnails are all predetermined intervals that the user can select from wherein each position corresponds to a predetermined interval. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
 Regarding claim 18, Woo does not necessarily disclose wherein the control circuitry is further configured to pre-set a plurality of predetermined locations on the grid for the second location, each of the plurality of predetermined locations corresponding to a plurality of predetermined playback positions.
However, Madison discloses wherein at least in FIGS. 1-4 wherein a plurality of the thumbnails are all predetermined intervals that the user can select from wherein each position corresponds to a predetermined interval. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 10, Woo does not disclose wherein determining that the user action has ended comprises any one of: determining that the user action has stopped; determining that the user action has stabilized for a threshold period of time; determining that the distance between the first location and the second location has stabilized for a threshold period of time; and/or determining a second user action for outputting the media asset at the second playback position.
However, Madison discloses wherein at least in FIGS. 6-8 wherein a user selects a second position and wherein that removes the grid and changes the position of the media playback to that point. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 20, Woo does not disclose wherein the control circuitry configured to determine that the user action has ended is further configured to: determine that the user action has stopped; determine that the user action has stabilized for a threshold period of time; determine that the distance between the first location and the second location has stabilized for a threshold period of time; and/or determine a second user action for outputting the media asset at the second playback position.
However, Madison discloses wherein at least in FIGS. 6-8 wherein a user selects a second position and wherein that removes the grid and changes the position of the media playback to that point. 
The combination of Woo and Madison would have resulted in the playback interface of Woo to incorporate Madison’s teachings of creating a grid wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woo-Madison-Dziuk. 
Regarding claim 3, Woo does not disclose wherein the media asset comprises a plurality of different segments and wherein each segment corresponds to a topic, storyline, scene and/or song.
However, Naik Raikar discloses wherein Scene change detection module 52 may parse the entirety of video content 58 ahead of the below-described process, which case key scene change data 60 may be provided as a single manifest to thumbnail generation module 54 when appropriate. Alternatively, scene change detection module 52 may repeatedly parse sections (e.g., successive segments of a predetermine duration) of the video content during playback, while providing key scene change data 60 for each parsed section of the video content after processing by module 52. Notably, scene change detection module 52 may not identify every scene changes appearing in the video content as a “key” scene change. Instead, in embodiments, scene change detection module 52 may determine whether a scene change is considered a “key” scene changes utilizing additional data, such as user preference data contained in a user profile, as discussed more fully below. Scene change detection module 52 then provides the key scene change data as an output 60, which is forwarded to thumbnail generation module 54 (paragraph 0037).
The combination of Woo and Naik Raikar would have resulted in the playback interface of Woo to incorporate Naik Raikar’s teachings of creating segments within an asset. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Naik Raikar to quickly move from segments within a media asset (such as a scene) would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 13, Woo does not disclose wherein the control circuitry configured to receive the media asset is further configured to receive a media asset comprising a plurality of different segments and wherein each segment corresponds to a topic, storyline, scene and/or song.
However, Naik Raikar discloses wherein Scene change detection module 52 may parse the entirety of video content 58 ahead of the below-described process, which case key scene change data 60 may be provided as a single manifest to thumbnail generation module 54 when appropriate. Alternatively, scene change detection module 52 may repeatedly parse sections (e.g., successive segments of a predetermine duration) of the video content during playback, while providing key scene change data 60 for each parsed section of the video content after processing by module 52. Notably, scene change detection module 52 may not identify every scene changes appearing in the video content as a “key” scene change. Instead, in embodiments, scene change detection module 52 may determine whether a scene change is considered a “key” scene changes utilizing additional data, such as user preference data contained in a user profile, as discussed more fully below. Scene change detection module 52 then provides the key scene change data as an output 60, which is forwarded to thumbnail generation module 54 (paragraph 0037).
The combination of Woo and Naik Raikar would have resulted in the playback interface of Woo to incorporate Naik Raikar’s teachings of creating segments within an asset. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Naik Raikar to quickly move from segments within a media asset (such as a scene) would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
7.	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Woo-Madison-Dziuk. 

Regarding claim 31, Woo does not disclose wherein method further comprises: receiving an input associated with initiating the seek bar control; and generating a y-axis and an x-axis of the grid with an origin of the grid set as the location where the input associated with initiating the seek bar control was received.
Woo already discloses receiving an input associated with initiating the seek bar in at least FIG. 31.  However, Dziuk further discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant). 
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 32, Woo does not disclose wherein generating the grid further comprises not outputting the grid for display at the computing device.
However, Dziuk further discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant) wherein moreover said grid does not have a visible grid available to a user.
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 33, Woo does not disclose wherein the control circuitry is further configured to: receive an input associated with initiating the seek bar control; and generate a y-axis and an x-axis of the grid with an origin of the grid set as the location where the input associated with initiating the seek bar control was received.
Woo already discloses receiving an input associated with initiating the seek bar in at least FIG. 31.  However, Dziuk further discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant). 
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 
Regarding claim 34, Woo does not disclose wherein the control circuitry for generating the grid is further configured to not output the grid for display at the computing device.
However, Dziuk further discloses wherein in at least FIG. 2 wherein a user can select playback on a grid that has both columns and rows and wherein a user starts their selection at a first point (see the arrow in FIG. 2 in the upper left quadrant) wherein moreover said grid does not have a visible grid available to a user.
The combination of Woo and Dziuk would have resulted in the playback interface of Woo to incorporate Dziuk’s teachings of navigation via a grid interface wherein a user can select different positions on the seek bar and jump to them. One would have been motivated to have combined the teachings because a user in Woo is already involved in finding items within a taskbar and utilizing the teachings from Madison to quickly jump to different parts would have made searching for a media asset easier and more efficient.  Therefore, it would have been obvious to have combined the teachings as the art was well known at the time and as such it would have made for a predictable invention. 

Response to Amendment
8.	Applicant’s arguments with respect to claims X have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174